Citation Nr: 1004491	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
2007, for payment of service-connected death benefits.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to August 
1967, including service in the Republic of Vietnam.  He died 
on May [redacted], 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The appellant's initial claim seeking service connection 
for the cause of the Veteran's death and entitlement to 
Dependency and Indemnity Compensation (DIC) benefits was 
received on May [redacted], 2007.

2.  Service connection for the cause of the Veteran's death 
and entitlement to DIC benefits were granted in July 2007; 
the effective date of the award of service connection was 
May [redacted], 2007, with payment to begin on June 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 1, 
2007, for the award of service connection for cause of the 
Veteran's death and entitlement to DIC benefits have not 
been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 
C.F.R. § 3.816 (2009).

2.  The criteria for entitlement to accrued benefits have 
not been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 
C.F.R. § 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), requires VA to assist a claimant at the 
time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what 
they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005).

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

By letter dated in May 2007, the appellant was notified of 
the evidence not of record that was necessary to 
substantiate her claim.  She was told what information that 
she needed to provide, and what information and evidence 
that VA would attempt to obtain.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish an effective date by the letter dated in August 
2007.  Adequate notice has been provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  There is no indication in the record 
that there is any additional relevant evidence that has not 
been associated with the claims file.  As the current issue 
is a legal matter, there is no need to obtain a VA 
compensation examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the Board finds the duty to assist and the duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

The appellant believes she is entitled to an effective date 
earlier than June 1, 2007, for the payment of Dependency and 
Indemnity Compensation (DIC) benefits.  Specifically, she 
argues that the effective date of payment should be May [redacted], 
2005, the date of the Veteran's death due to metastatic lung 
cancer.  The appellant filed her initial claim for service 
connection and DIC benefits on May [redacted], 2007.  

Generally, the date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b)(1); (West 
2002); 38 C.F.R. § 3.400(b)(2) (2009).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a) (2009).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2009).

The law and regulations provide that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
Veteran who died on or as a result of active duty.  38 
U.S.C.A. §§ 1301, 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.5 (2009).

When an application for DIC benefits is received within one 
year of the date of death, the effective date of an award of 
DIC shall be the first day of the month in which the death 
occurred.  Otherwise, the effective date of an award of DIC 
shall be the date of receipt of claim.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(c) (2009).

The actual payment of benefits based on an original or 
reopened claim begins on the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31 (2009).

As indicated above, the Veteran died on May [redacted], 2005.  The 
appellant first filed an application for burial benefits on 
August 16, 2006, but did not file a claim (formal or 
informal) for entitlement to service connection for the 
Veteran's death or DIC benefits until May [redacted], 2007.  This 
was not within one year of the Veteran's death.  The 
appellant was awarded an initial grant of DIC benefits 
effective June 1, 2007.  In this regard, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that an application for VA burial benefits 
is not a formal application for DIC benefits, including 
accrued benefits.  An application for burial benefits cannot 
be construed as a claim for accrued benefits.  See Mitscher 
v. West 13 Vet. App. 123, 128 (1999); Shields v. Brown, 8 
Vet. App. 346, 349 (1995).  

Based on this evidence, the proper effective date for the 
grant of DIC benefits is the currently-assigned date of May 
[redacted], 2007, the date of the appellant's initial claim for 
service connection and DIC benefits.  Thus, the proper 
payment of benefits would begin on June 1, 2007, the first 
day of the calendar month following the month in which the 
award became effective.

Although the Board is sympathetic to the appellant's claim, 
it is without authority to grant it on an equitable basis, 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 
11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  As such, the claim of entitlement to 
an effective date prior to June 1, 2007, for the grant of 
DIC benefits lacks legal merit, and must be denied as matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to June 1, 2007, for the payment of 
service-connected death benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


